Judgment, Supreme Court, Bronx County (Hansel McGee, J.), entered on or about February 2, 1995, which, in a proceeding pursuant to CPLR article 78 to annul respondent-appellant’s determination terminating petitioner’s public housing tenancy, granted the petition and denied the cross motion to transfer the matter to this Court, unanimously affirmed, without costs.
The IAS Court properly found that petitioner was denied due process at the administrative hearing since he was precluded from presenting evidence and witnesses to dispute respondent’s charges against him. We note the petitioner made it clear, prior to the determination, that he had not rested his *359case. This error is dispositive and sufficient to "terminate” this proceeding within the meaning of CPLR 7804 (g); thus, the IAS Court properly denied the cross motion to transfer the proceeding pursuant to that subdivision. We have considered respondent-appellant’s other arguments and find them to be without merit. Concur — Sullivan, J. P., Ellerin, Rubin and Tom, JJ.